DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The reply filed 05/17/2021 is acknowledged.
	All species elections are withdrawn and claim 1 is examined for patentability of additional species. 
	Claims 1-11 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Response to Arguments
Applicant’s arguments, filed 05/17/2021, with respect to the rejection(s) of claim(s) 1-3, 8-9, and 11 under 35 USC 103 in view of Wang, BMJ Case Reports, 2013 and Hill, US 20120328700 A1 in view of Silvetti, US 6046178 have been fully considered and are persuasive in light of the amended subject matter.  None of the cited references teach a composition which contains zinc as the sole active ingredient, e.g., the hydrogel of Hill also contains osteoconductive or osteogenic hydroxy apatite. Therefore, the rejection has been withdrawn and the species Cacchio, Arthritis and Rheumatism, 61, 1, 2009.
This rejection is necessitated by Applicant’s amendment limiting the scope of the composition in the claimed method to comprising a sole active ingredient. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 includes the limitation of said composition comprises zinc. However, claim 1 includes the limitation that the composition comprises zinc as the sole active ingredient. The scope of claim 9 does not appear to be in agreement with the scope of claim 1 since claim 9 appears to encompass compositions with additional active ingredients. Claim 9 does not appear to include all of the limitations of claim 1 from which it depends. 


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 includes the limitation of said composition comprises a zinc chelator. However, claim 1 includes the limitation that the composition comprises zinc chelator as the sole active ingredient. The scope of claim 10 does not appear to be in agreement with the scope of claim 1 since claim 10 appears to encompass compositions with additional active ingredients. Claim 10 does not appear to include all of the limitations of claim 1 from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cacchio, Arthritis and Rheumatism, 61, 1, 2009.
Cacchio teaches treating tendinitis of the shoulder by Disodium EDTA. See Cacchio, Title.
The tendonitis effects the rotator cuff. See Cacchio, e.g., Introduction.
Cacchio teaches administering a composition containing disodium EDTA via phonophoresis (Cacchio, e.g., pg. 85:c1:¶ 4). This is accomplished with a composition containing 15% disodium EDTA with pulsed ultrasound (Cacchio, e.g., pg. 86:c1:¶ Treatment). Phonophoresis is use of ultrasound to drive molecules of a topically applied medication. See Cacchio, e.g., pg. 85:c1:¶ 2.
EDTA is a zinc chelator according to the present specification.
Consequently, Cacchio teaches a method for treating a human having shoulder tendonitis (a rotator cuff condition), the method comprising administering a composition containing EDTA as the sole active ingredient through the skin of the shoulder phonophoretically (into a rotator cuff region of said mammal, human). Reduction in pain, improving shoulder function, and removing calcifications appears to be enhanced tendon healing as claimed.
Based on the finding in Cacchio that the calcification of the tendon was improved it appears the EDTA was administered to the tendon.
Cacchio anticipates the subject matter of instant claims 1, 2, 5, and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cacchio, Arthritis and Rheumatism, 61, 1, 2009 in view of Tallia, American Family Physician, 67, 6, 2003.
The teachings of Cacchio enumerated above apply here with respect to the subject matter of claim 1. Cacchio does not expressly teach the routes of administration recited in claims 6-8. 
However, these routes of administration were known for treating rotator cuff conditions as evident from the teachings of Tallia. 
Tallia teaches treating rotator cuff conditions by injection into the subacromial space (Tallia, e.g., pp. 1275-1276). Tallia teaches direct injection into the biceps tendon (Tallia, e.g., pg. 1277). Tallia teaches injection into a joint, e.g., glenohumeral joint (Tallia, e.g., pg. 1273), or acromicoclavicular joint (Tallia, e.g., pg. 1274). Tallia teaches these routes of administration for treating tendinosis, aka tendonitis (Tallia, e.g., abstract). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for treating tendonitis in the shoulder as understood from 
Accordingly, the subject matter of claims 1-2, 5-8 and 10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10596192. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of the reference application teach a method for treating a rotator cuff condition comprising administering a composition comprising N,N,N',N'-tetrakis-(2-pyridylmethyl) ethylenediamine into a rotator cuff region of said mammal, wherein administration of said composition reduces or reverses tendon degeneration, enhances tendon healing, or increases tendon strength. N,N,N',N'-tetrakis-(2-pyridylmethyl) ethylenediamine is a zinc chelator, and it is the sole active agent required in the composition of the method claimed by the reference patent. 
The presently claimed method is anticipated by the subject matter claimed in the reference patent. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615          


/SUSAN T TRAN/Primary Examiner, Art Unit 1615